DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 4-6, 27-28, 30-32 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rams et al. Rams et al, "Inhomogeneous quasi-adiabatic driving of quantum critical dynamics in weakly disordered spin chains" New Journal of Physics, December 2016, 13 pages (see IDS provided by applicant).
	Regarding claims 1 and 27-28, Rams et al. discloses a method for performing algorithmic quantum annealing using a quantum system, comprising: 
controlling the quantum system such that a total Hamiltonian characterizing the quantum system evolves from an initial quantum Hamiltonian to a problem quantum Hamiltonian, wherein the energy spectrum of the problem Hamiltonian encodes a solution to a computational task, and controlling the quantum system comprises applying an inhomogeneous driving field to the quantum system (abstract, Figs. 1, 5; section 1of pages 1-2, last paragraph of page 8). 
	Regarding claim 2, Rams discloses wherein controlling the quantum system further comprises: driving, by the applied inhomogeneous driving field, the quantum system across a quantum phase transition (see abstract)
	Regarding claims 4 and 30, Rams discloses wherein the computational task comprises an optimization task (last paragraph of section 1 on page 2).
	Regarding claims 5 and 31, Rams discloses wherein the quantum system comprises a spin system, and wherein the inhomogeneous driving field comprises a transverse field that can be locally modulated for each spin in the spin system (see page 3).
	Regarding claims 6 and 32, Rams discloses wherein applying an inhomogeneous driving field to the quantum system causes quantum fluctuations, and wherein the quantum system responds to the quantum fluctuations within multiple clusters (see Fig.1; page 2).
	Regarding claims 22 and 48, Rams discloses a quantum annealing device comprising: a quantum system; one or more control devices that operate on the quantum system; and one or more classical processors, wherein the one or more classical processors and control devices are configured to perform the method of claim 1 (page 9, last paragraph of section 5).

3.	Claims 1-4, 27-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. WO 2017/111937.
Regarding claims 1 and 27-28, Ding et al. discloses in Fig. 1, a method for performing algorithmic quantum annealing using a quantum system, comprising: 
controlling the quantum system such that a total Hamiltonian characterizing the quantum system evolves from an initial quantum Hamiltonian to a problem quantum Hamiltonian, wherein the energy spectrum of the problem Hamiltonian encodes a solution to a computational task, and controlling the quantum system comprises applying an inhomogeneous driving field to the quantum system (abstract; paragraphs 00040, 00051, 00065).
	Regarding claim 2, Ding discloses wherein controlling the quantum system further comprises: driving, by the applied inhomogeneous driving field, the quantum system across a quantum phase transition (paragraph 00065).
	Regarding claim 3, Ding discloses wherein the method further comprises performing one or more measurements of the energy of the quantum system to determine the solution to the computational task (paragraph 00040).
	Regarding claims 4 and 30, Ding discloses wherein the computational task comprises an optimization task (abstract; paragraphs 0002, 00023). 

4.	Claims 7-21, 23, 29, 33-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a)	Amin et al. US Publication no. US 2009/0299947.  System, method and apparatus for adiabatic quantum computation and quantum annealing
b)	Barzegar et al. US Patent no. 11,222,149.  Artificial quantum thermal bath
c)	Thom et al. Publication no. US 2006/0147154.  Coupling method and architectures for information processing

6.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
11/17/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637